Citation Nr: 1730884	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-19 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for Crohn's disease, to include as secondary to service-connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's Wife


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel
INTRODUCTION


The Veteran served on active duty from June 1983 to April 1984. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2016 the Veteran testified before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

In June 2016, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  

The appeal of the Veteran originally included a claim for service connection for migraine headaches.  In a rating decision in May 2017, the AOJ granted service connection for migraine headaches.  This is considered a full grant of the benefit sought on the appeal for the claim of service connection for migraine headaches.  Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for Crohn's disease.

The Veteran contends that he is entitled to service connection for Crohn's disease because it is caused or aggravated by his service-connected PTSD.  He also contends Crohn's disease had its onset in service or was caused by service.  

In April 2017, VA opinions were obtained regarding whether the Veteran's Crohn's disease is related to service or his PTSD.  In support of his opinions and conclusions, one VA examiner referred to a May 2016 letter by Dr. Rall, which apparently discussed recent biopsies of the colon.  The file also contains a note that the Veteran was hospitalized in October 2016 for left upper quadrant pain, which may or may not relate to his Crohn's disease.  

The file, however, contains VA treatment records to February 2013 with a few notes thereafter including some from November to December 2015, February 2016, and May 2016 but do not include the records from the October 2016 hospitalization or the letter by Dr. Rall.  The Board has determined that the missing records should be associated with the file.  Ongoing VA medical records should also be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Therefore, a complete set of VA treatment records from February 2013 to the present should be requested to ensure that the Board has all relevant records.  Records from Dr. Rall should be obtained as well with help from the Veteran as necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records for the Veteran from February 2013 to the present.  All attempts to obtain these records should be documented in the file.  

2.  Ask the Veteran to submit or authorize VA to obtain the relevant medical records from Dr. Rall as well as the May 2016 letter referred to by the April 2016 VA examiner.  All efforts to obtain these records must be documented in the file and the Veteran should be notified if attempts to obtain these records are unsuccessful.  

3.  After the development requested is completed, readjudicate the claim for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




